Citation Nr: 9905538	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
Dependents' Educational Assistance (DEA) benefits paid 
pursuant to Chapter 35, Title 38, United States Code, in the 
amount of $1,063.87 was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This is an appeal from a May 1997 determination by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) in St. Louis, Missouri (RO), which 
denied a request for waiver of recovery of an overpayment of 
Chapter 35 DEA benefits on the basis that such request was 
not submitted in a timely manner.  The appellant, who is the 
veteran's daughter, appealed that decision to the Board of 
Veterans' Appeals (Board or BVA), and the case was referred 
to the Board for further review.


REMAND

Under applicable law, an application for waiver of recovery 
of an overpayment of any benefit will be considered only if 
received within 180 days following the date of notice of the 
indebtedness, and notice of the right to request waiver, by 
the VA to the debtor.  38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. § 1.963(b)(2) (1998).

A preliminary review of the claims folder indicates that the 
RO notified the appellant on June 11, 1996, that her Chapter 
35 educational assistance benefits were terminated as a 
result of a reported change in enrollment status.  This 
letter also informed the veteran that she would be notified 
shortly regarding the exact amount of overpayment (if any), 
information concerning repayment, and her right to request 
waiver of any overpayment.  Although the Statement of the 
Case indicates that the veteran was sent a demand letter 
dated June 23, 1996, which notified her of the amount of her 
overpayment and her right to request a waiver, including the 
180 day time limit for requesting such waiver, the Board 
finds that such letter is not contained in the claims folder.  
In addition, there is no other contemporaneous evidence in 
the claims folder to corroborate that such notice was sent to 
the appellant at her proper address.  Accordingly, as this 
case hinges on whether the appellant's request for waiver was 
submitted in a timely manner, the Board finds that it is 
crucial to determine whether the appellant was sent a letter 
at the appropriate address which contained her appellate 
rights, including the 180 day time limit for filing a request 
for waiver.

Therefore, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

The RO should obtain and associate with 
the claims folder a copy of the letter 
dated June 23, 1996, which purportedly 
informed the appellant of the amount of 
overpayment and her appellate rights 
regarding a request for waiver of 
overpayment.  In the event that such 
letter is unavailable, the RO should 
associate some evidence with the claims 
folder which indicates that a letter 
informing the appellant of her 
overpayment and appellate rights 
regarding a request for waiver was sent 
to the appellant at her latest address on 
file with VA.  


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals









- 4 -


